Exhibit 10.1

 



AMENDMENT NO. 1 TO EXecutive Employment Agreement

 

This Amendment No. 1 to the EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is
entered into effective as of January 25, 2019, by and between CRAIG I. FORMAN
(the “Executive”) and THE McCLATCHY COMPANY, a Delaware corporation (the
“Company”).

 

 

WHEREAS, the Company and the Executive wish to amend the terms of the Executive
Employment Agreement (the “Agreement”) executed on January 25, 2017 in
accordance with Section 17(b) of the Agreement; and

 

WHEREAS, unless otherwise expressly provided for in this Amendment, all
capitalized words or phrases or other defined terms used in this Amendment will
have the same meaning ascribed to them in the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1.             Section 1 of the Agreement is deleted in its entirety and
replaced with the following text:

 

1.        Term of Employment. The Company agrees to employ the Executive, and
the Executive agrees to remain in employment with the Company, from the Start
Date until January 24, 2019 (the “Term”), unless terminated earlier in
accordance with Sections 6, 7 or 8. Beginning on January 25, 2019, this
Agreement shall be renewed automatically for succeeding terms of two (2) years
each, unless either party gives written notice to the other at least sixty (60)
days prior to the expiration of any term of Executive’s or Company’s intention
not to renew. Except with respect to Sections 13 through 17, which survive
indefinitely, this Agreement shall expire if either party gives written notice
to the other at least ninety (90) days prior to the expiration of any term of
Executive’s or Company’s intention not to renew, or, in the case of the
Executive’s earlier termination in accordance with Sections 6, 7 or 8, when all
obligations of the parties hereunder have been satisfied. If notice of
non-renewal is given by either party, then the termination of the Executive’s
employment upon such expiration of the Term shall be treated as an involuntary
termination by the Company without Cause (as defined below).

 

2.             Section 3(b) of the Agreement is deleted in its entirety and
replaced with the following text:

 

(b)       Annual Incentive Compensation. The Executive shall be eligible to
receive an annual cash bonus for each of the Company’s fiscal years during the
Term (the “Annual Cash Incentive”) based on performance objectives established
by the Compensation Committee of the Board (the “Committee”) each such fiscal
year. The Executive’s target Annual Cash Incentive amount for each such fiscal
year will be the percentage of Base Salary designated as the target by the
Committee, which target shall be at least one hundred percent (100%) of the Base
Salary then in effect for each applicable year.

 



 

 

 

3.             The following text is inserted as a new sub-section (d) following
sub-section 3(c).

 

(d)      Supplemental Executive Retirement Plan. Effective January 1, 2019,
Executive’s accrual under the McClatchy Company Supplemental Executive
Retirement Plan (the “SERP”) shall be increased to 25% of Base Salary.

 

4.             Section 5(b) of the Agreement is deleted in its entirety and
replaced with the following text:

 

(b)       Business Expenses. During the Term, the Executive shall be authorized
to incur necessary and reasonable travel, entertainment and other business
expenses in connection with his duties hereunder. The Company shall pay the
Executive a monthly supplemental stipend in the amount of $35,000, payable
monthly, subject to applicable withholdings, to offset certain unreimbursed
business expenses, including a monthly housing allowance and travel allowance.
Prior to any automatic renewal of the Term under Section 1, the Company may
reevaluate the amount of the monthly supplemental stipend and reset such amount
for Term extensions, including by increasing, reducing or continuing the amount
of such monthly supplemental stipend.

 

5.             Section 5(c) of the Agreement is deleted in its entirety.

 

6.             Section 9 of the Agreement is deleted in its entirety and
replaced with the following text:

 

9.         Benefits for Termination by the Company Without Cause or Resignation
by the Executive for Good Reason. In addition to any rights under Section 4, in
the event that during the Term of this Agreement (i) the Company terminates the
Executive’s employment for any reason other than Cause or Disability, (ii) the
Executive terminates his employment for Good Reason, (iii) the Executive
terminates his employment for any reason during the sixty (60) day period
beginning on the six (6) month anniversary of a Change in Control (as defined in
the Company’s 2012 Omnibus Incentive Plan, as it may be amended and/or restated
from time to time) or (iv) notice by the Company of its intent to not renew the
Term as provided for under Section 1, then the Executive shall be entitled to
receive his Accrued Compensation (defined in Section 10) and a severance payment
from the Company (the “Severance Payment”). The Severance Payment shall be made
in a lump sum as soon as reasonably practicable, but in no event less than
fifteen (15) or more than sixty (60) days, following the Termination Date. Any
payment under this Section 9 shall be subject to required withholding taxes. The
amount of the Severance Payment shall be calculated as follows (A) if not in
connection with a Change in Control, then it shall be (i) one million dollars
($1,000,000) plus (ii) target Annual Cash Incentive in the year of termination;
or (B) if the Termination Date is within the ninety (90) days prior to or the
twenty-four (24) months following a Change in Control, then it shall be (i) two
million dollars ($2,000,000.00) plus (ii) two times target Annual Cash Incentive
in the year of termination. Notwithstanding anything to the contrary in any
governing equity award agreement or any equity incentive plan, if the
Executive’s employment is terminated for any reason other than Cause, then all
then unvested equity awards shall be fully vested. If the Executive would be
entitled to severance payments under any executive severance plan that is
adopted by the Company for its senior executives after the date hereof (the
“Executive Severance Plan”), then he shall receive the greater of the benefits
provided for under the Executive Severance Plan or under this Agreement. In the
event of a termination described above in clauses (i), (ii), (iii) and (iv),
then notwithstanding anything to the contrary in the SERP, the Executive shall
be 100% vested in his benefits under the SERP and shall have an amount not less
than 25% of his annual Base Salary contributed to the Plan in such year without
regard to his termination of employment. Notwithstanding the foregoing, the
Company’s obligation to pay the Severance Payment shall be conditioned upon
receipt from the Executive of a Waiver and Release pursuant to Section 11
hereof.

 



 

 

 

10.           Section 17(i) of the Agreement is deleted in its entirety and
replaced with the following text:

 

(i)        The Company shall reimburse the Executive for the reasonable legal
expenses that he incurs in connection with the review and negotiation of the
Amendment to the Agreement (in an amount not to exceed $10,000).

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

EXECUTIVE:

 

 

 

 

Craig I. Forman

 

 

 

THE MCCLATCHY COMPANY

 

 

By:

 

Name:

Title:

  

 

 